 LOCAL UNION NO. 48157Local Union No.48, Sheet Metal Workers' International Associ-ation,AFL-CIOandAcousti Engineering of Alabama, Inc.T. E. Reid,Agent of Local Union No.48, Sheet Metal Workers'International Association,AFL-CIOandAcousti Engineeringof Alabama,Inc.CasesNos. 10-CD--88 and 10-CD-89. October28, 1957DECISION AND DETERMINATION OF DISPUTE-STATEMENT OF THE CASEThis proceeding arises under Section 10 (k) of the Act, which pro-vides that, "Whenever it is charged that any person has engaged inan unfair labor practice within the meaning of paragraph, (4) (D)of section 8 (b), the Board is empowered and directed to hear and de-termine the dispute out of which such unfair practice shall havearisen...."On July 15, 1957, Acousti Engineering of Alabama, Inc., hereincalled Acousti, filed with the Regional Director for the Tenth Regiona charge alleging that Local Union No. 48, Sheet Metal Workers'International Association, AFL-CIO, herein called either Local 48or Respondent, had engaged in and was engaging in certain activitiesproscribed by Section 8 (b) (4) (D) of the Act. It was charged insubstance that Local 48 had induced and encouraged employees ofvarious employers to engage in a strike or a concerted refusal in thecourse of their employment to perform any services with an objectof forcing Acousti to assign particular work to members of Local 48rather than to its own employees.On July 23, 1957, Acousti filedsimilar charges against T. E. Reid, agent of Local 48, sometimes calledherein Respondent.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, the RegionalDirector investigated the charges and provided for an appropriatehearing upon due notice to all parties.The hearing was held beforeHerbert Silberman, hearing officer, on August 15 and 16, 1957.Acousti, Local 48, and T. E. Reid appeared at the hearing and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the issues.The rulingsof the hearing officer made at the hearing are free from prejudicialerror and are hereby affirmed.' Acousti, Local 48, and T. E. Reid filedbriefs with the Board."Respondents contend that the proceeding should be dismissed because arepresentativeof the General Counsel improperly acted as a"prosecutor"In this nonadversary proceed-ing by producing oral and documentary testimony to sustain the position of the ChargingParty.The attorney for the General Counsel denied that he was appearing in the position119 NLRB No. 29. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entirerecordin thecase,the Board 2 makes the following:FINDINGS OF FACT1.Acousti Engineering of Alabama, Inc., is a Delaware corporationhaving its principal offices in Birmingham, Alabama. It is engagedin the installation of roofing materials and acousticalceilings.Duringthe 12 months preceding the hearing, Acousti hadtotal revenues ex-ceeding $700,000, of which inexcessof $100,000 was received for serv-ices performed for customers each of which annually ship goods orperforms services outside the State of Alabama valued at more than$50,000.The parties agree, and we find, that Acousti isengaged in commercewithin the meaning of the Act?2.Local Union No. 48, Sheet Metal Workers' International Asso-ciation,AFL-CIO, is a labor organization within the meaning ofthe Act.3.The dispute :Acousti has a permanent force of workmen who have receivedspecial training in the installation of acoustical ceilings.These em-ployees are members of the Brotherhood of Carpenters and haveattended the apprenticeship school operated by that union inBirmingham, Alabama.Although Acousti does not recognize theCarpenters or any other union as bargaining agent of its employees,it pays them in accordance with the Carpenters' wage scale in theBirmingham area.Acousti obtained a subcontract to install metal pan acousticalceilings in certain buildings of the Redstone Arsenal in Huntsville,Alabama.Early in June 1957, T. E. Reid, assistant business managerof the Sheet Metal Workers, held a meeting with a representative ofAcousti, among others, in which he stated that the installation ofmetal pan acoustical ceilings was sheet metal work, that the NationalJoint Board for Settlement of Jurisdictional Disputes in the Buildingand Construction Industry, herein called the Joint Board, hadawarded such work to the Sheet Metal Workers, that the Carpentersof a "prosecutor."He asserted that his interest was simply in presenting the results ofthe Regional Director's investigation and not in prosecuting any party.The hearingofficer overruled the objection.A hearing under Section 10 (k) is nonadversary in char-acter and is conducted in the same way as a representation proceeding.Radio and Tele-vision Broadcast Engineers Union, Local 1212,103 NLRB 1256, 1257. The RegionalDirector is a party to the proceeding(Board's Rules and Regulations,Sec. 102.8) and as aparty may call, examine and cross-examine witnesses,and introduce into the record docu-mentary and other evidence.(Board'sRules and Regulations, Sec. 102.58.)The attorneyfor the General Counsel appeared as a representative of the Regional Director and onlyin the interest of presenting a complete record in the case.Accordingly, the hearingofficer's ruling permitting participation is hereby affirmed.2 Pursuant to the provisions of Section3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Leedom andMembers Bean and Jenkins].3 LocalUnion No. 48, Sheet MetalWorkers'International Association, AFL-CIO(Acousti Engineering of Alabama, Inc.),114 NLRB 1415. LOCAL UNION NO. 48159union was not demanding such work and that members of Local 48should be employed for such installation work.Acousti's representa-tive stated that his company was not bound by the Joint Board'sjurisdictional awards, and that it would assign its own men to dothe work as it had a legal right to do. Thereafter, Acousti sent itsown men from Birmingham to the Redstone Arsenal to do the ceilinginstallationwork under its subcontract.On July 9, 1957, Reidinformed Local 48's job steward on the Redstone job and anothermember of that organization that if a settlement could not be reachedthe job would be picketed the next morning, that such picketing hadalready been authorized by the Building Trades Council, and thatstewards for other crafts working on the job were to be informed ofthis fact, which was done.On July 10, Local 48 placed pickets atall access roads to the arsenal with signs saying that Local 48 waspicketing "Because of Acoustical Metal Ceiling Being Installed byOthers Than Journeyman Sheet Metal Workers & Registered Appren-tices."The picketing continued until the forenoon of July 11.Employees of other contractors and subcontractors on the projectrefused to cross the picket lines.As a result practically all workceased at the project.On July 10, 1957, a representative of the prime contractor, BlountBrothers Construction Company, informed Acousti that he hadagreed to hold up Acousti's work until the Joint Board issued adetermination on the dispute which had been submitted to that body.Acousti replied that it did not recognize the Joint Board and thatithad a legal right, which it expected to exercise, to complete thework with its own employees.Blount Brothers submitted the dispute to the Joint Board on July10.In response to a letter from the Joint Board, Acousti repliedthat it "is not bound by agreement establishing the Joint Board, hasnot adjusted or agreed, and does not now agree upon methods forvoluntary adjustment of the dispute and therefore the Joint Boardis without authority to determine this dispute.The NLRB has takenjurisdiction of this matter and we desire that it retain jurisdiction."On July 26, 1957, the Joint Board issued a decision assigning the workin dispute to Local 48.Acousti refused to accept the decision.Picketing was discontinued on July 11 and has not been resumed.The prime contractor has prevented Acousti from continuing withits subcontract.At the present time consideration is being given toa proposal for changing job specifications so as to eliminate thedisputed work.Contentions of the PartiesAcousti contends that by the above conduct, the Respondentsviolated Section 8 (b) (4) (D) of the Act.The Respondents contend 160DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat (1) the dispute has been settled and disposed of by the JointBoard procedure, and (2) the picketing did not violate the Act.Applicability of the StatuteThe charge, which was duly investigated by the Regional Director,alleges a violation of Section 8 (b) (4) (D) of the Act, and theRegional Director was satisfied, on the basis of his investigation, thata violation of the section had been committed.In a proceeding under Section 10 (k) of the Act, the Board isrequired to find that there is reasonable cause to believe that Section8 (b) (4) (D) has been violated before proceeding with a determina-tion of the dispute out of which the unfair labor practice has arisen.On the basis of all the evidence, which is essentially uncontradicted,we find that there is reasonable cause to believe that the Respondentsinduced or encouraged employees working at the Redstone Arsenalto engage in a strike or refusal to perform any services with an objectof forcing Acousti to assign the installation work on metal pan acous-tical ceilings to members of Local 48 rather than to Acousti's ownemployees and thereby violated Section 8 (b) (4) (D) of the Act.Respondents contend that the unfair labor practice charge shouldbe dismissed because the dispute has been adjusted.4The defense ofadjustment rests upon the determination of the Joint Board that thework should be assigned to members of the Local 48.Acousti hasnever specifically agreed to be bound by any determination of theJoint Board and in fact has consistently taken the position that itis not willing to submit its dispute to, or to be bound by, any decisionof that agency.'Respondents apparently argue, however, that certain clauses in thesubcontract between Blount Brothers and Acousti require the latterto submit to the procedure of the Joint Board. The clauses in ques-tion provide:ARTICLE VI-(a). Sub-Contractor shall at all times supplyadequate tools, appliances and equipment, a sufficient number ofproperly skilled workmen and a sufficient amount of materialsand supplies of proper quality to efficiently and promptly prose-cute said work... .ARTICLE XI. If any question of fact shall arise under this con-tract, and there is no provision for settlement in the General Con-tract, then either party hereto may demand an arbitration byreference to a Board of Arbitration, to consist of one person4 Section 10 (k) provides: "Upon compliance by the parties to the dispute with the deci-sion of the Board or upon such voluntary adjustment of the dispute, such charge shallbe dismissed."5 Bay Counties District Council of Carpenters,etc., 115 NLRB 1757, 1766-1767. LOCAL UNION NO. 48161selected by Contractor, and one person selected by Sub-Contrac-tor, these two to select a third. . . . The written decision of anytwo of this Board shall be final and binding on both partieshereto... .It is sufficient to note that Local 48 is not a party of this sub-contract,' that neither of the contracting parties has invoked its pro-visions; that the arbitration clause provides for a procedure entirelydistinct from the machinery of the Joint Board, and that it appearsto be doubtful whether the present dispute would be covered by theabove arbitration clause in any event. In view of the foregoing, wefind that the parties have not agreed upon any method for the volun-tary adjustment of the dispute and that it is properly before the Boardfor determination under Section 10 (k) of the Act.Merits of the DisputeIt is well established that an employer is free to make work assign-ments free of strike pressure by a labor organization "unless suchemployer is failing to conform to an order or certification of theBoard determining the bargaining representative for employees per-forming such work." There is no evidence that Acousti's assignmentof work was in contravention of any Board order or certificate..Blount Brothers has prevented Acousti from continuing with itswork and at the present time has submitted a proposal to the Govern-ment for a change in specifications so as to eliminate this work en-tirely.However, the dispute is not on that account moot. There isa fundamental unresolved disagreement between Acousti and theLocal 48, which extends beyond the particular job involved, over whoshould install metal pan acoustical ceilings.The dispute was beforethe Board in 1955 in another case and the Board then decided thatLocal 48 was not entitled to require Acousti to assign such work tomembers of Local 48 7 At the time of the hearing, Acousti had inprogress two other jobs involving installations similar to that in theinstant proceeding. It also had a contract for the installation of suchceilings in another building of the Redstone Arsenal.This contractis not with Blount Brothers, but with another prime contractor.Allthese jobs are within the territorial jurisdiction of Local 48.Thereremains the distinct possibility that the dispute will be extended tothese other j obs.We therefore find that Respondents were not and are not entitledby means proscribed by Section 8 (b) (4) (D) to force or requireAcousti to assign the work of installing metal pan acoustical ceilings6Truck Drivers Local UnionNo. 375, 113 NLRB 452, 458.'Local UnionNo. 48,Sheet MetalWorkers'InternationalAssociation, AFL-CIO,supra.476321-58-vol. 119=12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDto members of Local 48 rather than to employees assigned by, Acoustito perform such work."DETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and the entire record inthe case, the Board makes the following determination of disputepursuant to Section 10 (k) of the Act :1.Local Union No. 48, Sheet Metal Workers' International Asso-ciation,AFL-CIO, and its agents, including T. E. Reid, are not andhave not been lawfully entitled to force or require Acousti Engineer-ing of Alabama, Inc., to assign the work of installing metal panacoustical ceilings to members of that labor organization rather thanto Acousti's own employees.2.Within ten (10) days from the date of this Decision and Deter-mination of Dispute, Local Union No. 48 and T. E. Reid shall notifythe Regional Director for the Tenth Region in writing whether ornot they will refrain from forcing or requiring Acousti Engineeringof Alabama, Inc., by means proscribed by Section 8 (b) (4) (D) toassign the work in dispute to members of Local Union No. 48, SheetMetal Workers' International Association, AFL-CIO, rather than toemployees of Acousti.8United Brotherhood of Carpenters andJoinersof America,AFL-CIO, and its Agent,Cecil Shuey;et at.,116 NLRB 1063, 1067.Industrial Fabricating Inc.; Industrial&Foundry Sales Inc.;Eaton Metal Abrasive Co.; Unified Industries Inc.; PressedSteel Flasks, Inc.; Plastic Tool Corporation of America; Vac-uum Electronics Inc.; Paragon Industries Inc.; Frank Mac-knieshandInternational Union Local 909, International Union,United Automobile,Aircraft and Agricultural ImplementWorkers of America, UAW-CIO, affiliated with AFL-CIO.Case No. 7-CA-1133. October 29, 1957DECISION AND ORDEROn October 10, 1956, Trial Examiner A. Norman Somers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe first-named Respondent, Industrial, had engaged and was en-gaging in some of the unfair labor practices alleged in the complaint,within the meaning of Section 8 (a) (1), (3), and (5) of the Act,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the remaining8 Respondents had not engaged in any unfair labor practices andwere not liable for the unfair labor practices engaged in by Indus-119 NLRB No. 19.